Citation Nr: 1014312	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to June 11, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD beginning June 11, 2008.

3.  Entitlement to a compensable evaluation for service-
connected right calcaneal spur prior to June 11, 2008 and in 
excess of 10 percent beginning June 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of entitlement to automobile or adaptive equipment 
or to specially adaptive equipment and entitlement to a 
clothing allowance have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The Veteran served on active duty from October 15 to November 
8, 1985 and from December 1987 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which granted service connection for 
PTSD, with a 10 percent rating effective October 18, 2005, 
and denied a compensable rating for service-connected 
calcaneal spur.  A September 2008 rating decision granted a 
70 percent rating for service-connected PTSD and a 10 percent 
rating for service-connected calcaneal spur.  The Veteran 
continued his appeal.

The Veteran testified in February 2010 at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
and a copy of the hearing transcript is of record.

The issue of entitlement to a compensable evaluation prior to 
June 11, 2008 and in excess of 10 percent beginning June 11, 
2008 for service-connected calcaneal spur is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Beginning the day of receipt of claim, October 18, 2005, 
PTSD was manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  Beginning June 11, 2008, PTSD was manifested by total 
occupational and social impairment beginning June 11, 2008.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 70 percent for service-connected PTSD from October 18, 
2005 to prior to June 10, 2008 are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).  

2.  The criteria for the assignment of an evaluation of 100 
percent for service-connected PTSD beginning June 11, 2008 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this case, the RO sent the Veteran a letter in December 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection for 
PTSD.  Service connection was subsequently granted for PTSD 
by rating decision in February 2006.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the July 
2007 statement of the case, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

A May 2008 letter provided information concerning effective 
dates that could be assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in January 2006 and August 2008.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his February 2010 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims, 
including at his personal hearing.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran was originally granted service connection for 
PTSD in a February 2006 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 9411, effective 
October 18, 2005.  The Veteran timely appealed.  A 70 percent 
rating was granted for service-connected PTSD by rating 
decision in September 2008, effective June 11, 2008.  The 
Veteran continued his appeal.

Under the current schedular criteria, in effect since 
November 1996, a 10 percent rating is assigned where there is 
occupational and social impairment due to mild and transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran's claim of service connection for PTSD was 
received on October 18, 2005.  

During development of the claim, the Veteran underwent a VA 
psychiatric evaluation in January 2006, and complained of 
daily intrusive recollections of his exposure to fire in 
service, of hypervigilance, of exaggerated startle response, 
of insomnia, and of having no close friends.  

It was reported that he worked as an investment banker - 
although it was also reported that he had his "own" 
investment company, the Veteran subsequently contradicted the 
latter report and stated that he had been an employee.  
However, the Veteran also reported that he worked an 
excessive amount of hours at his job, because he was unable 
to sleep due to PTSD.  The Veteran reported that when he was 
able to sleep, he did so for only two to three hours at a 
time.  As to the severity of his disorder, he said that he 
had severe flashbacks 2-3 times a month.  The Veteran 
reported that he had lost friendships due to lack of trust of 
others, and that when he entered a dwelling he maintained 
visual contact with doors to be aware of escape routes.  On 
mental status examination, the Veteran was fully oriented 
with no homicidal or suicidal ideation and no hallucinations 
or delusions.  His speech was clear, coherent, and goal 
directed.  The diagnosis was PTSD, chronic, mild to moderate.  
His GAF score was 60-64.

VA treatment records through June 2008 reveal that the 
Veteran was seen for a mental health assessment on June 11, 
2008 with complaints of hallucinations, false smells, and 
sounds of a fire to which he was exposed in service in 1991, 
during which he was overcome by smoke inhalation.  He began 
to reexperience these events approximately three years prior 
to the examination.  He reported intrusive memories of the 
event, including smelling burning flesh.  He noted insomnia 
and intermittent panic attacks.  The diagnoses were anxiety 
disorder and PTSD; GAF was 50.  

In July 2007, the Veteran's spouse and sibling provided 
statements in support of the claim.  In substance, they 
related marked changes in the Veteran's sleeping and 
activities of daily living.  In particular, the Veteran's 
wife noted that when he awoke, he often would be in a panic 
state, gasping for air, and that he would vomit upon 
awakening.  She noted his constant fatigue, and that when he 
was unable to sleep he would constantly maintain watch over 
his home to ensure its security.

The Veteran complained on VA psychiatric evaluation in August 
2008 that his symptoms had worsened such that he had to take 
leave from work in November 2007 after he pulled the fire 
alarm at a client's building because he perceived a fire at a 
client's office, after smelling smoke.  He reported that he  
doused the walls with a fire extinguisher, even though there 
was no fire present.  He complained of constant intrusive 
recollections and flashbacks, as well as nightly nightmares 
of the fire.  He had difficulty concentrating.  It was 
reported on VA mental status evaluation that the Veteran's 
manner was highly anxious and that he spoke in a rush.  He 
said that he had taken a loaded gun into the woods near his 
house to kill himself in June 2008 but was stopped by his 
brother.  The Veteran also said that, in June 2008, his 
daughter was running the microwave when a sandwich caught on 
fire, but the Veteran thought it was his imagination and 
ignored it.  The diagnosis was PTSD, chronic and severe.  GAF 
was 45.  

The Veteran testified at his February 2010 hearing in support 
of his PTSD claim, and there are 2008 statements on file in 
support of the claim from family members.

After review of the evidence, the Board finds that the 
evidence more nearly approximates the criteria for a 70 
percent rating from October 18, 2005 and more nearly 
approximates the criteria for a 100 percent rating beginning 
June 11, 2008.

The evidence prior to June 11, 2008, which consists primarily 
of the results of the January 2006 VA evaluation, shows that 
although he had complaints related to his exposure to a fire 
in service that caused smoke inhalation, including intrusive 
recollections and insomnia, he was able to continue working.  
That observed, it is also clear that the Veteran's PTSD was 
then worsening.  The Veteran's February 2007 testimony 
suggests to the undersigned that although he continued to be 
employed, it was done with great difficulty and that the 
Veteran's PTSD manifested in deficiencies in most areas of 
work, family relations, judgment, and obsessional rituals.  
In particular, the latter is shown by the Veteran's apparent 
fixations upon constant security from fire.  This evidence 
more nearly approximates the criteria for a 70 percent rating 
involving occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

An evaluation in excess of 70 percent is not warranted prior 
to June 11, 2008 because the evidence did not show 
symptomatology indicative of total occupational and social 
impairment warranting a 100 percent disability rating.  
Although the Veteran was oriented, he complained in August 
2008 of nearly constant intrusive recollections, flashbacks, 
and nightmares; and he had stopped working due to his severe 
symptomatology.  His PTSD was considered chronic and severe 
on VA evaluation in August 2008, at which time GAF had been 
reduced to 45.  The fact that the Veteran had then recently 
pulled the fire alarm at a client's company is indicative of 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
grossly inappropriate behavior with no apparent improvement.  
The VA evaluation in August 2008 confirmed the severity of 
the Veteran's condition reported on June 11, 2008.


ORDER

An initial rating of 70 percent for PTSD prior to June 11, 
2008 is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating of 100 percent for PTSD beginning June 11, 2008 is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



REMAND

The Veteran testified at his February 2010 personal hearing 
that he continues to have significant symptomatology due to 
his service-connected calcaneal spur, including ankylosis of 
the right ankle.  However, ankylosis of the right ankle as a 
symptom of his calcaneal spur has not been confirmed, 
including on VA evaluation in August 2008.  

Consequently, additional development is warranted prior to 
final adjudication of the issue of entitlement to a 
compensable evaluation prior to June 11, 2008 and in excess 
of 10 percent beginning June 11, 2008 for service-connected 
calcaneal spur.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a right lower extremity 
disability since August 2008, the date of 
the most recent evidence on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO will then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the current severity of his 
service-connected calcaneal spur.  The 
following considerations will govern the 
examination:

a. The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner will determine the current 
symptomatology and severity of the 
service-connected calcaneal spur, to 
include range of motion of the right 
foot and ankle, as well as any other 
orthopedic manifestations of the 
disability.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state and provide an explanation for 
the inability to render an opinion.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO will review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for a 
compensable evaluation prior to June 11, 
2008 and an evaluation in excess of 10 
percent beginning June 11, 2008 for 
service-connected calcaneal spur under 
all appropriate diagnostic codes, to 
include Diagnostic Codes 5284 and 5271.  
If the benefit sought on appeal is not 
granted in full, the Veteran and his 
representative will be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case will be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


